Detailed Action
Claims 1-20 are pending. 
Claims 8-11 and 16-20 are rejected.
Claims 1-7 are allowed.
Claims 12-15 are objected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over IWASE et al (WO2019098038 published on 05/23/2019. The US Pub. No.: US 2006/0074671 A1 is used for mapping) in view of Farmaner et al (Pub. No.: US 2006/0074671 A1).
As per claim 8, IWASE a system comprising: one or more memory devices comprising one or more computing devices configured to cause the system to: -	receive an instance of natural language input (IWASE,  Fig 5 step S11, paragraph 0088, wherein the voice input unit 101 receives a speech of the user 2 by collecting a voice emitted by the user 2); -	determine a current state of user input (IWASE,  Fig 5, paragraph 0087-0088, wherein the speech dialogue processing is executed when a speech is started by the user 2 existing near the terminal device 10. Moreover, here, when the user 2 starts a speech, for example, an explicit instruction for starting the speech may be issued by a call that uses a specific keyword (so-called activation word), plosive sound produced by clapping hands, or the like); -	add the instance of natural language input; and in response to determining that the current state of user input is active: -	assign a queue trigger to the instance of natural language input (IWASE,  Fig 5 step S14, paragraph 0093, 0113-0121, wherein IWASE teaches multiple triggers (conditions) that can be used to determine the n input timing of the ASR interim result which includes (A) When a time of a tiny pause of a speech exceeds a fixed time (B) When a reliability score exceeds a fixed threshold value (C) When a segment of a predicate indicating a request or a question is detected (D) When a specific wording is detected at a sentence end of a text (E) When intonation indicating a question is detected in speech prosody (F) When a face of the user is turned toward a device or turned away from the device (G) When the user looks toward the device or looks away from the device); -	detect that the queue trigger assigned to the instance of natural language input is activated (IWASE,  Fig 5 step S14, paragraph 0093, 0113-0121, wherein when a time of a tiny pause of the speech exceeds a fixed time, when a reliability score exceeds a fixed threshold value, or the like, for example, a timing of an input of the ASR interim result to the semantic analysis processing is determined by the sequential semantic analysis control processing (“YES” in S14) and the interim result of speech recognition (ASR) (ASR interim result) is input to the semantic analysis processing); in response to detecting the queue trigger is activated (IWASE,  Fig 5 step S14, paragraph 0093, wherein in a case in which it is determined that it is the timing of the input of the ASR interim result to the semantic analysis processing (“YES” in S14), the processing is advanced to step S15), -	process instances of natural language input in utilizing a natural language processing (NLP) model to determine an intent classification (IWASE,  Fig 5 step S15, paragraph 0095-0096, wherein the semantic analysis unit 122 performs the semantic analysis processing on the ASR interim result input in the process in step S13. By the semantic analysis processing, processing of converting the ASR interim result (text data) expressed in a natural language, into an expression understandable to the machine (system) is performed. A result (Intent, Entity) of semantic analysis (NLU) is thereby obtained from the ASR interim result); and -	generate one or more responses based on the determined intent classification of the instances of natural language input (IWASE,  Fig 5 step S17, paragraph 0093, wherein the response generation unit 109 generates a system response corresponding to the result (Intent, Entity) of semantic analysis (NLU) that is obtained in the process in step S15. Here, for example, a system response corresponding to a function (e.g. e-mail processing function, weather check function, etc.) of the system that is to be executed on the basis of the result of semantic analysis (NLU) is generated). IWASE does not explicitly disclose -	a message queue; and that the instance of natural language input is added to the message queue. However, using a message queue is well known in the art. For example,  Farmaner discloses a message queue; and that the instance of natural language input is added to the message queue (Farmaner, paragraph 0049, wherein once server 110 receives a user input, it may queue the input in an event queue and process the input when the event reaches the top of the queue). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify IWASE in view of Farmaner such that a message queue is used as claimed because this would have provided a way to allow for temporarily storing the user inpu until the trigger condition occurs which improve the efficiency of the system.     
	As pre claim 9, claim 8 is incorporated and IWASE discloses wherein the one or more computing devices are configured to cause the system to determine that the current state of the user input by: determining whether the user input is ongoing; if the user input is ongoing: determine whether an ongoing user input trigger is activated; if the ongoing user input trigger is activated, set the current state of user input to active; or if the ongoing user input trigger is not activated, set the current state of user input to composing; and if the user input is not ongoing: determine whether an input trigger is activated; if the input trigger is activated, set the current state of user input to active; or if the input trigger is not activated, set the current state of user input to composing (IWASE,  Fig 5-6, paragraph 0141, wherein n the speech dialogue system 1, when a speech is started by the user 2, sequential semantic analysis control processing is performed by the sequential semantic analysis control unit 121 using one condition or a combination of a plurality of conditions among the above-described first to seventh conditions, for example. In addition, in the speech dialogue system 1, when an input timing of an ASR interim result is determined by the sequential semantic analysis control processing, an ASR interim result corresponding to a section from a speech start position to an input determination position of an input timing is input to the semantic analysis processing to be performed by the semantic analysis unit 122).

As pre claim 10, claim 9 is incorporated and IWASE discloses wherein the one or more computing devices are configured to cause the system to determine whether an ongoing user input trigger is activated by determining one or more of an input rate change association user input, a specific character identified within the user input, a keyword identified within the user input, or grammatic or syntactic characteristics of the user input (IWASE,  Fig 5 step S14, paragraph 0093, 0113-0121, wherein IWASE teaches multiple triggers (conditions) that can be used to determine the n input timing of the ASR interim result which includes (A) When a time of a tiny pause of a speech exceeds a fixed time (B) When a reliability score exceeds a fixed threshold value (C) When a segment of a predicate indicating a request or a question is detected (D) When a specific wording is detected at a sentence end of a text (E) When intonation indicating a question is detected in speech prosody (F) When a face of the user is turned toward a device or turned away from the device (G) When the user looks toward the device or looks away from the device).

As pre claim 11, claim 9 is incorporated and IWASE discloses wherein the one or more computing devices are configured to cause the system to determine whether an input trigger is activated by determining one or more a pause of a predetermined length of time, an input rate change, a specific character identified within the user input, a keyword identified within the user input, or grammatic or syntactic characteristics of the user input (IWASE,  Fig 5 step S14, paragraph 0093, 0113-0121, wherein IWASE teaches multiple triggers (conditions) that can be used to determine the n input timing of the ASR interim result which includes (A) When a time of a tiny pause of a speech exceeds a fixed time (B) When a reliability score exceeds a fixed threshold value (C) When a segment of a predicate indicating a request or a question is detected (D) When a specific wording is detected at a sentence end of a text (E) When intonation indicating a question is detected in speech prosody (F) When a face of the user is turned toward a device or turned away from the device (G) When the user looks toward the device or looks away from the device).

As pre claim 16, claim 8 is incorporated and IWASE discloses wherein the one or more computing devices are further configured to cause the system to: analyze the instances of natural language input in the message queue utilizing a parts of speech tagger to determine that the instances of natural language input in the message queue form a complete message; and wherein processing the instances of natural language input in the message queue utilizing the NLP model to determine the intent classification is in response to determining that the instances of natural language input in the message queue form a complete message (IWASE,  Fig 5 , paragraph 0169, wherein the user 2 makes an answer U42 saying “Ah, I am going out from now , , , send the mail to the smartphone , , , and tell me the weather”. At this time, in the speech dialogue system 1, similarly to the above-described example in FIG. 8, when the update of an ASR interim result has not been updated for a time exceeding a threshold value (e.g. 300 ms), during a period from when a speech saying “Ah, I am going out from now,” ends to when a speech saying “send the mail to the smartphone” is started, an input timing of an ASR interim result is determined).

As pre claim 17, claim 8 is incorporated and IWASE discloses wherein the one or more computing devices are further configured to cause the system to process the instances of natural language input utilizing one or more of a deep-learning based NLP model or a non-deep-learning NLP model to generate the intent classification (IWASE,  Fig 5 step S15, paragraph 0095-0096, wherein the semantic analysis unit 122 performs the semantic analysis processing on the ASR interim result input in the process in step S13. By the semantic analysis processing, processing of converting the ASR interim result (text data) expressed in a natural language, into an expression understandable to the machine (system) is performed. A result (Intent, Entity) of semantic analysis (NLU) is thereby obtained from the ASR interim result).

Claims 18-20 are rejected under the same rationale as claims 8-11 and 16-17. 

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456